                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF HARVARD
COLLEGE and MASSACHUSETTS INSTITUTE
OF TECHNOLOGY,

                               Plaintiffs,                   Civil Action No. 1:20-cv-11283

       v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S. IMMIGRATION
AND CUSTOMS ENFORCEMENT; CHAD WOLF,
in his official capacity as Acting Secretary of the
United States Department of Homeland Security; and
MATTHEW ALBENCE, in his official capacity as
Acting Director of U.S. Immigration and Customs
Enforcement,

                               Defendants.

                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Massachusetts Institute of

Technology states that it is a not-for-profit organization and as such, states that it has no

parent company or subsidiaries and that no publicly traded company owns 10% or more of it.


                                                     Respectfully submitted,

                                                     MASSACHUSETTS INSTITUTE OF
                                                      TECHNOLOGY

                                                     By its attorney,

                                                     /s/ Felicia H. Ellsworth
                                                     Felicia H. Ellsworth (BBO #665232)
                                                     WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
                                                     60 State Street
                                                     Boston, MA 02109
                                                     Tel: (617) 526-6687
                                                     Fax: (617) 526-5000
                                                     felicia.ellsworth@wilmerhale.com
                                                     Dated: July 8, 2020
